Case 2:16-cv-06794-AB-JC Document 242 Filed 06/05/19 Page 1 of 3 Page ID #:24806


       JEROME J. SCHLICHTER (SBN 054513)
   1   jschlichter@uselaws.com
       NELSON G. WOLFF (admitted pro hac vice)
   2   nwolff@uselaws.com
       MICHAEL A. WOLFF (admitted pro hac vice)
   3   mwolff@uselaws.com
       SEAN S. SOYARS (admitted pro hac vice)
   4   ssoyars@uselaws.com
       KURT C. STRUCKHOFF (admitted pro hac vice)
   5   kstruckhoff@uselaws.com
       SCHLICHTER, BOGARD & DENTON LLP
   6   100 South Fourth Street, Suite 1200
       St. Louis, MO 63102
   7   Telephone: (314) 621-6115
       Facsimile: (314) 621-5934
   8   Counsel for Plaintiffs
   9   WILLIAM A. WHITE (SBN 121681)
       wwhite@hillfarrer.com
 10    HILL, FARRER & BURRILL LLP
       One California Plaza, 37th Floor
 11    300 South Grand Avenue
       Los Angeles, CA 90071-3147
 12    Telephone: (213) 620-0460
       Facsimile: (213) 620-4840
 13    Local Counsel for Plaintiffs
 14                  IN THE UNITED STATES DISTRICT COURT
 15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                (Western Division)
 16
 17    CLIFTON W. MARSHALL, et al.,         Case No. 16-CV-6794 AB (JCx)
 18                           Plaintiffs,   PLAINTIFFS’ OPPOSITION TO
 19    v.                                   DEFENDANTS’ EX PARTE
                                            APPLICATION FOR CONTINUANCE
 20    NORTHROP GRUMMAN                     OF JUNE 7, 2019 HEARINGS
 21    CORPORATION, et al.,
                                            Hon. André Birotte Jr.
 22
                              Defendants.
 23
 24
 25
 26
 27
 28
Case 2:16-cv-06794-AB-JC Document 242 Filed 06/05/19 Page 2 of 3 Page ID #:24807



   1      Plaintiffs oppose Defendants’ ex parte application to continue the hearing on

   2   Plaintiffs’ Motion to Disqualify Defendants’ Expert Marcia Wagner (Doc. 174)

   3   currently set for June 7, 2019. On June 3, 2019, the Court ordered the parties to file

   4   a Joint Status Report containing a mutually agreed upon date for the summary

   5   judgment hearing. Doc. 238. Plaintiffs understand from this Order that the Court

   6   intends to proceed with a hearing on Plaintiffs’ motion to disqualify because the

   7   reasons for a continuance were unrelated to their motion.

   8      Plaintiffs’ motion concerns a discrete issue of whether Ms. Wagner is

   9   disqualified under applicable Rules of Professional Conduct from testifying as an

 10    expert in this case due to conflicts of interest that were imputed to her because her

 11    law partner previously represented the Grabek class. See Doc. 174-1 at 2–3 (ECF

 12    7–8). It is unrelated to Defendants’ Motion for Partial Summary Judgment.

 13    Defendants have not moved for summary judgment on Plaintiffs’ claim that

 14    Northrop was unlawfully paid from Plan assets as reimbursement for services

 15    putatively performed by Northrop employees. Ms. Wagner’s testimony only

 16    concerns that claim. See Doc. 183-1 at 3–5 (¶¶10–16). And Defendants have not

 17    otherwise relied on any portion of her testimony in moving for partial summary

 18    judgment. Docs. 168-1, 198-1.

 19       Plaintiffs are prepared to move forward with their disqualification motion.

 20    Although Plaintiffs previously agreed to continue the hearing on their motion at

 21    Defendants’ request, they did so before the Court continued the summary judgment

 22    hearing for reasons unrelated to Plaintiffs’ motion. Plaintiffs believe the parties and

 23    the Court will be served by consideration of this motion now. It will ease the

 24    burden on the Court and the parties by streamlining the summary judgment hearing

 25    to focus on issues solely related to Defendants’ motion. It will also avoid

 26    duplicative and unnecessary preparation since the Court and the parties have

 27    prepared for this motion to be heard on June 7.

 28
       CASE NO. 16-CV-6794 AB (JCX)              -1-             PLTFS’ OPP. TO DEFS.’ EX PARTE APPL.
Case 2:16-cv-06794-AB-JC Document 242 Filed 06/05/19 Page 3 of 3 Page ID #:24808



   1      Plaintiffs respectfully request that this Court deny Defendants’ ex parte

   2   application.

   3
   4   Dated: June 5, 2019                    Respectfully submitted,

   5                                          By: /s/ Kurt C. Struckhoff
   6                                          Kurt C. Struckhoff (Pro Hac Vice)
                                              SCHLICHTER, BOGARD & DENTON LLP
   7                                          Counsel for Plaintiffs
   8
                                              WILLIAM A. WHITE (SBN 121681)
   9                                          HILL, FARRER & BURRILL LLP
 10                                           Local Counsel for Plaintiffs
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       CASE NO. 16-CV-6794 AB (JCX)             -2-            PLTFS’ OPP. TO DEFS.’ EX PARTE APPL.
